Citation Nr: 0726151	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-20 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, for 
accrued purposes only.

2.  Entitlement to service connection for cardiomyopathy, for 
accrued purposes only.

3.  Entitlement to service connection for arthritis, 
including rheumatoid arthritis and bilateral ankle arthritis, 
for accrued purposes only.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), for accrued purposes only.

5.  Entitlement to service connection for bilateral hearing 
loss, for accrued purposes only.

6.  Entitlement to service connection for peptic ulcer 
disease, for accrued purposes only.

7.  Entitlement to service connection for obstructive sleep 
apnea, for accrued purposes only.

8.  Entitlement to service connection for the cause of the 
veteran's death.

9.  Entitlement to eligibility for dependents' educational 
assistance pursuant to the provisions of 38 U.S.C. Chapter 
35.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to August 
1971, and January 1991 to July 1991.  The veteran's DD214 
Form reveals that he had nearly 19 years of inactive service 
prior to his 1991 service, and also that he had 2 years of 
prior active duty.  As the veteran's 1970-1971 service 
accounts for only 1 year and 7 months of this prior active 
service, the exact dates of a remaining 5 months of active 
duty remain unverified.  However, personnel records reveal 
that the veteran had active service that took place sometime 
between his 1971 discharge and 1974, and for purposes of this 
decision, as described below, greater specificity of the 
dates of this prior active service is not required.  For 
purposes of this decision, it is sufficient to note that the 
entirety of the veteran's active duty is encompassed by his 
service from January 1970 to August 1971, the time between 
1971 and 1974, and January 1991 to July 1991.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2001 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied the benefits sought 
on appeal.  The appellant is the veteran's surviving spouse.

The appellant's claim regarding a waiver of overpayment of a 
death benefit is addressed in a separate decision.


FINDINGS OF FACT

1.  Claims of service connection for hypertension, 
cardiomyopathy, arthritis, PTSD, bilateral hearing loss, 
peptic ulcer disease and obstructive sleep apnea were pending 
at the time of the veteran's death in October, 2001.

2.  The claimant is the veteran's surviving spouse who filed 
a claim for accrued benefits within one year of the date of 
his death.

3.  The medical evidence clearly and unmistakably shows that 
the veteran's hypertension pre-existed his second period of 
service.

4.  The medical evidence does not clearly and unmistakably 
show that the veteran's hypertension was not aggravated by 
such service.

5.  Cardiomyopathy is not shown by the evidence of record at 
the time of the veteran's death to be related to service.

6.  Arthritis is not shown by the evidence of record at the 
time of the veteran's death to be related to service.

7.  The medical evidence does not show a diagnosis of PTSD 
prior to the veteran's death.  

8.  There is clear and unmistakable medical evidence that 
active duty did not aggravate or cause an increase in 
disability of any pre-existing bilateral hearing loss.

9.  Peptic ulcer disease is not shown by the evidence of 
record at the time of the veteran's death to be related to 
service.

10.  Sleep apnea is not shown by the evidence of record at 
the time of the veteran's death to be related to service.

11.  The death certificate shows that the veteran died in 
October 2001 and that the immediate cause of death was severe 
cardiomyopathy due to or as a consequence of hypertensive 
cardiovascular disease, with hypertension as the underlying 
cause.

12.  The veteran's death resulted from in part from 
hypertension, which is shown to be related to service.

13.  The statutory criteria for eligibility for dependant's 
educational assistance under Chapter 35, Title 38, United 
States Code are met.



CONCLUSIONS OF LAW

1.  Service connection for hypertension, for accrued benefits 
purposes, is warranted. 38 U.S.C.A. §§ 1110, 5107, 5121 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.1000 (2006).

2.  Service connection for cardiomyopathy, arthritis, PTSD, 
bilateral hearing loss and sleep apnea, for accrued benefits 
purposes, is not warranted.  38 U.S.C.A. §§ 1110, 5107, 5121 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.1000 (2006).

3.  The criteria for service connection for the cause of the 
veteran's death are met.  38 U.S.C.A. §§ 1101, 1110, 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2006).

4.  The criteria for dependant's educational assistance under 
Chapter 35, Title 38, United States Code are met. 38 U.S.C.A. 
§§ 3500, 3501 (West 2006); 38 C.F.R. § 3.807 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Accrued Benefits Claims

The appellant seeks entitlement to accrued benefits for 
service connection for hypertension, cardiomyopathy, 
arthritis, PTSD, bilateral hearing loss, peptic ulcer disease 
and obstructive sleep apnea.  Under 38 U.S.C.A. § 5121(a) 
(West 2002), accrued benefits are defined as "periodic 
monetary benefits (other than insurance and servicemen's 
indemnity) under laws administered by the Secretary to which 
an individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death (hereinafter in this section and section 5122 of this 
title referred to as 'accrued benefits') and due and unpaid 
for a period not to exceed two years."  

Accrued benefits include those the veteran was entitled to at 
the time of death under an existing rating or based on 
evidence in the file at the date of death.  See 38 U.S.C.A. § 
5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 
C.F.R. § 3.1000(a).  Thus, the appellant could not furnish 
additional evidence that could be used to substantiate her 
claim, and VA could not develop additional evidence that 
would substantiate the claims of entitlement to accrued 
benefits.  "Evidence in the file at date of death" means 
evidence in VA's possession on or before the date of the 
beneficiary's death, even if such evidence was not physically 
located in the VA claims folder on or before the date of 
death.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 
353 (1993).  

Parenthetically, the Board notes that the law was recently 
amended to remove the two-year limitation on accrued 
benefits.  See The Veterans Benefits Act of 2003, § 104, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  However, 
that amendment is applicable only with respect to deaths 
occurring on or after December 16, 2003.  As the veteran in 
this case died in 2001, the recent amendments are not 
applicable to the appellant's claim.  In Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) concluded 
that, for a surviving spouse to be entitled to accrued 
benefits, "the veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision."

In this case case, the evidence of record shows that the 
veteran had claims of service connection for hypertension, 
cardiomyopathy, arthritis, PTSD, bilateral hearing loss, 
peptic ulcer disease and obstructive sleep apnea pending at 
the time of his death.  

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated while 
performing active duty for training, or from an injury 
incurred in or aggravated while performing inactive duty for 
training.  38 U.S.C.A. § 101(22), 101 (24), 106, 1110, 1131; 
38 C.F.R. §§ 3.303(a), 3.6(c)(1).  

The Board must determine whether the evidence supports the 
claims or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b).

At the outset, the appellant claims each of these conditions 
were caused by the veteran's exposure to Agent Orange.  The 
law provides that the veteran who, during active military, 
naval or air service, served in the Republic of Vietnam 
during the Vietnam Era is presumed to have been exposed 
during such service to certain herbicidal agents (e.g., Agent 
Orange) unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
service.  If the veteran was exposed to an herbicide agent 
during service, there are a number of particular diseases 
that shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there was no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  However, hypertension, cardiomyopathy, 
arthritis, PTSD, bilateral hearing loss, peptic ulcer disease 
and obstructive sleep apnea are not among the list of 
diseases specifically enumerated as those entitled to this 
type of presumptive service connection.  Service connection 
is not available on a presumptive basis for tinea versicolor 
as due to Agent Orange exposure because it is not a listed 
disease and the Secretary recently reiterated that there is 
no positive association between exposure to herbicides and 
any other condition for which he has not specifically 
determined that a presumption of service connection is 
warranted.  See 72 Fed. Reg. 32395 (Jun. 12, 2007).  As such, 
further discussion of these diseases in relation to Agent 
Orange is not warranted.  

A.	Hypertension
The veteran's hypertension was diagnosed in September 1984, 
prior to his second period of active duty.  As such, service 
connection is not warranted for the first period of the 
veteran's active duty, January 1970 to August 1971, or for 
the subsequent active service that ended sometime prior to 
1974.   No diagnosis of hypertension had been made during 
this time.  As the first element of service connection is not 
met for this period of time, further discussion of the 
elements of service connection is not warranted, and direct 
service connection for hypertension for the veteran's first 
periods of active service cannot be granted.  

It is noted that certain diseases, chronic in nature, may be 
presumed to have been incurred in service, if the evidence 
shows that the disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of the disease 
during service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 
3.307(a), 3.309(a).  Hypertension is one of the chronic 
diseases subject to presumptive service connection, but the 
evidence does not show the condition manifested either within 
one year of the veteran's 1971 discharge, or within one year 
of his 1974 discharge from active duty.  As such, presumptive 
service connection is also not available for hypertension for 
these periods of service.

The medical evidence shows the veteran was first diagnosed 
with hypertension in September 1984.  It is noted that this 
diagnosis is found in a service medical record, however the 
record is from the veteran's period of inactive duty, and 
only injuries, not diseases, are eligible for service 
connection during inactive service.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from a disability resulting from an 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered, or disease 
contracted, in the line of duty in the active military, naval 
or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment. 38 U.S.C.A. 
§ 1111.  The term "noted" denotes only such conditions that 
are recorded in examination reports.  The existence of 
conditions prior to service reported by the veteran as 
medical history does not constitute a notation of such 
conditions, but it will be considered together with all of 
the other evidence in question as to the commencement of the 
disease or disability.  38 C.F.R. § 3.304(b)(1).  
Determinations of whether a condition existed pre-service 
should be based on a thorough analysis of the evidentiary 
showing and careful correlation of all medical facts, with 
due regard to manifestations, clinical course and character 
of the particular injury or disease or residuals thereof.  
Id.  

An injury or disease that has been determined to be 
preexisting will then be presumed to have been aggravated by 
service where there is an increase in the severity of the 
disability during service.  The burden to show no aggravation 
of a pre-existing disease or disorder during service lies 
with the government. Cotant v. Principi, 17 Vet. App. 117, 
131 (2003).  VA must show by clear and unmistakable evidence 
that the pre-existing disease or disorder was not aggravated 
during service and the claimant is not required to show that 
the disease or injury increased in severity during service. 
See VAOPGCPREC. 3- 03 (July 16, 2003) (69 Fed. Reg. 29178 
(2004). 

However, the presumption of aggravation is rebutted where 
there is a specific finding that the increase is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  In deciding an aggravation claim, after 
having determined the presence of a preexisting disability, 
the Board must determine whether there has been any 
measurable worsening of the disability during service and 
whether this worsening constitutes an increase in disability.  
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  Temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying condition, as contrasted to symptoms, 
has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

Here, as the Board noted in a March 1999 remand, there is no 
entrance examination associated with the veteran's second 
period of active service in the claims file.  The record 
reveals that attempts to secure all service medical records 
were made on more than one occasion.  In the absence of an 
entrance examination, the Board finds that the September 1984 
diagnosis of hypertension, and the subsequent medical 
evidence documenting the condition, establish that the 
condition preexisted the veteran's second period of service.

As described above, an injury or disease that has been 
determined to be preexisting will then be presumed to have 
been aggravated by service where there is an increase in the 
severity of the disability during service.  Here, the Board 
finds the veteran's hypertension increased in severity during 
service.  A review of service medical records reveals the 
following six blood pressure readings taken during the 
veteran's second period of service: January 1991-122/86, 
January 1991-165/88, March 1991-117/89; March 1991-137/92, 
March 1991-159/88, and May 1991-152/96.  The average of these 
readings is 142/89.8.

The file also reveals the following readings taken just prior 
to this second period of service: November 1988-140/94, 
January 1989-140/90, February 1989-120/90, March 1989-130/90, 
March 1989-124/88, July 1989-140/90, September 1989-130/90, 
October 1989-120/86, November 1989-140/92, April 1990-120/82, 
May 1990-130/88.  The average of these readings is 130.3/89.

These readings suggest that the veteran's hypertension 
underwent an increase in severity during service.  The 
presumption of aggravation cannot be overcome in this case as 
there is no clear and unmistakable evidence that the 
condition was not aggravated by service, and as noted above 
this determination must be based on the evidence of record at 
the time of the veteran's death.  Thus, service connection, 
for accrued purposes only, is granted for the veteran's 
hypertension.

B.  Cardiomyopathy and sleep apnea

Evidence of record at the time of the veteran's death shows 
that he was diagnosed as having both cardiomyopathy and sleep 
apnea.  Both disabilities were diagnosed prior to service and 
there is absolutely no evidence showing that either condition 
clinically increased during his second period of service.  In 
fact, the evidence shows that private examiners noted that he 
had severe cardiomyopathy and sleep apnea that pre-existed 
his entry into his second period of service, and for this 
reason, although activated for the first Persian Gulf War, he 
was not able to be deployed.  Thus, service connection must 
be denied for both conditions.  

C.  Arthritis

Evidence of record at the time of the veteran's death shows 
that had arthritis.  The evidence, however, did not 
demonstrate a link between the disability and service.  Thus, 
because this determination must be made based on the evidence 
of record at the time of the veteran's death, service 
connection must be denied.

D.  PTSD

The appellant seeks service connection for PTSD, but the 
objective medical evidence associated with the claims file 
does not reveal that a diagnosis of this condition was ever 
made prior to the veteran's death.  While the RO complied 
with the Board's March 1999 remand for PTSD development, and 
a VA psychiatric examination was scheduled prior to the 
veteran's death, unfortunately, the veteran died before this 
examination could be conducted.  In the absence of a 
diagnosis, service connection cannot be granted.  Where the 
medical evidence establishes that a veteran does not 
currently have a disorder for which service connection is 
sought, service connection for that disorder may not be 
granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Thus, 
service connection must be denied.

E.	Bilateral Hearing Loss
Impaired hearing will be considered to be a disability under 
C.F.R. § 3.385 when either 1) the auditory threshold in any 
of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 
40 decibels or greater, 2) when the auditory threshold in at 
least three of the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz is 26 decibels or greater, or 3) when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  

The earliest evidence of bilateral hearing loss in the claims 
file is from November 1988.  As such, service connection is 
not warranted for the first period of the veteran's active 
duty, January 1970 to August 1971, or for the subsequent 
active service that ended sometime prior to 1974.   No 
diagnosis of bilateral hearing loss had been made during this 
time, and there are no audiometric findings to support such a 
finding prior to November 1988.  As the first element of 
service connection is not met for this period of time, 
further discussion of the elements of service connection is 
not warranted, and direct service connection for bilateral 
hearing loss for the veteran's first periods of active 
service cannot be granted.     

It is noted that certain diseases, chronic in nature, may be 
presumed to have been incurred in service, if the evidence 
shows that the disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of the disease 
during service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 
3.307(a), 3.309(a).  Sensorineural hearing loss is considered 
an "other organic disease of the nervous system, "which is 
one of the chronic diseases subject to presumptive service 
connection.  However, the evidence does not show the 
condition manifested either within one year of the veteran's 
1971 discharge, or within one year of his 1974 discharge from 
active duty.  As such, presumptive service connection is also 
not available for bilateral hearing loss for these periods of 
service.

As mentioned above, a review of the medical evidence shows 
the veteran was first diagnosed with bilateral hearing loss 
in November 1988.  It is noted that this diagnosis is found 
in a service medical record; however, the record is from the 
veteran's period of inactive duty, and only injuries, not 
diseases, are eligible for service connection during inactive 
service.  Nonetheless, the documentation is helpful to the 
veteran's claim because it establishes that the veteran's 
bilateral hearing loss preexisted his second period of active 
duty, which began in January 1991.  As with the veteran's 
hypertension claim discussed above, in the absence of an 
entrance examination for the veteran's second period of 
active service, the Board accepts this as evidence that the 
condition preexisted service.

However, unlike the veteran's claim for hypertension, the 
Board does not find the veteran's bilateral hearing loss was 
aggravated by service.  As described above, in deciding an 
aggravation claim, after having determined the presence of a 
preexisting disability, the Board must determine whether 
there has been any measurable worsening of the disability 
during service and whether this worsening constitutes an 
increase in disability.  Browder v. Brown, 5 Vet. App. 268, 
271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

Here, there is a complete lack of evidence that the veteran's 
bilateral hearing loss underwent any increase in severity 
during service, based on service medical records and post-
service medical records.  The only measurements of the 
veteran's hearing were obtained prior to his second period of 
service.  In January 1976 his hearing was measured and the 
measurements do not constitute hearing loss for VA purposes.  
In November 1988, as already mentioned, audiometric findings 
revealed bilateral hearing loss for VA purposes.  In January 
1989 a private medical record revealed some audiometric 
findings, but the measurements do not appear to indicate 
hearing loss for VA purposes.  In February 1989 a private 
medical record indicated the veteran had "bilateral 40-
decibel conductive hearing loss," but it is unclear what 
this means or whether it constitutes hearing loss for VA 
purposes.  In any event, these are the only measurements of 
the veteran's hearing in the claims file.  There are no 
audiometric measurements, or diagnoses of hearing loss in 
either the service medical records from the veteran's second 
period of service, or in the medical evidence received 
subsequent to service.  There is a complete lack of evidence 
of the status of any bilateral hearing loss either during or 
after service.  Aggravation may not be conceded in this case.  
This constitutes clear and unmistakable evidence that the 
veteran's bilateral hearing loss was not aggravated by 
service.  Moreover, there have been no nexus opinions made 
linking this condition to service in any way.  For these 
reasons, service connection is not warranted.  

E.	Peptic Ulcer Disease

The evidence of record at the time of the veteran's death did 
not show diagnoses, complaints, or treatment for peptic ulcer 
disease in either the service medical records from either of 
the veteran's periods of service, or in the medical evidence 
received subsequent to his second period of active duty.  
Thus, service connection must be denied for this condition.  

Service Connection for Cause of Death

The veteran died in October 2001 at the age of 52.  According 
to the death certificate, the immediate cause of death was 
severe cardiomyopathy, due to or as a consequence of 
hypertensive cardiovascular disease, with hypertension as the 
underlying cause.  Service connection was not in effect at 
the time of the veteran's death for any condition.  The 
appellant seeks Dependency and Indemnity Compensation (DIC) 
and educational assistance benefits through a claim to 
establish service connection for the veteran's death.  

Dependency and indemnity compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability. 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.5. In order to establish service connection for 
the cause of a veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death. 38 C.F.R. § 
3.312(a).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death. 38 C.F.R. § 3.312. The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

The appellant's claim for service connection for cause of 
death is granted because hypertension, for which service 
connection has been granted by this decision, was an 
underlying cause that contributed substantially and 
materially to cause the veteran's death.  

Dependents' Educational Assistance (DEA) under Title 38, 
U.S.C., Chapter 35.

Under applicable laws and regulations, a person eligible for 
Chapter 35 educational assistance is defined as a surviving 
spouse of a veteran who (1) died of a service-connected 
disability, or (2) died while having a disability evaluated 
as total and permanent in nature resulting from a service-
connected disability, arising out of active military, naval, 
or air service after the beginning of the Spanish-American 
war.  38 U.S.C.A. § 3501(a)(1)(B)(D); 38 C.F.R. 
§ 21.3021(a)(2).  

Here, the appellant meets the definition of a surviving 
spouse, 38 C.F.R. §§ 3.1(j), 3.50(b), 3.807, and the evidence 
shows that the veteran died of hypertension, which has been 
service-connected by this decision.  The appellant is thus 
entitled to Dependents' Educational Assistance under Chapter 
35, Title 38, United States Code.  

Notice and Assistance

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in 
February 2002 provided the appellant with an explanation of 
the type of evidence necessary to substantiate her cause of 
death claims, as well as an explanation of what evidence was 
to be provided by her and what evidence the VA would attempt 
to obtain on her behalf.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

Regarding the duty to assist, accrued benefits claims are 
decided based on the evidence of record when the veteran 
died. 38 C.F.R. § 3.1000(d)(4). Hence, there is nothing 
further for VA to do to assist the appellant. VA's notice and 
assistance obligations are met.  The appellant is not 
prejudiced by the Board's proceeding with appellate review.

The appellant's initial duty-to-assist letter was not 
provided before the adjudication of her claims.  The Board 
also acknowledges that the February 2002 letter did not 
outline what the evidence must show for the appellant to 
establish service connection for purposes of accrued 
benefits.  However, claims for accrued benefits are based on 
existing ratings or decisions, or based on evidence of record 
at the date of death.  The February 2002 letter notified the 
appellant that VA would assist her in obtaining VA treatment 
records, which are considered constructively of record.  
Thus, the appellant could not furnish additional evidence 
that could be used to substantiate her claim, and VA could 
not develop additional evidence that would substantiate the 
claims of entitlement to accrued benefits.  

Finally, while the notice to the appellant did not inform her 
of any information concerning the evaluation or the effective 
date that could be assigned should service connection be 
granted, Dingess v. Nicholson, 19 Vet. App. 473 (2006), since 
this decision in part affirms the RO's denial of service 
connection, the appellant is not prejudiced by the failure to 
provide her that further information.  For all of these 
reasons, the Board concludes that the appeal may be 
adjudicated without a remand for further notification.  




ORDER

Entitlement to service connection for hypertension, for 
accrued benefits purposes, is granted.

Entitlement to service connection for cardiomyopathy, 
arthritis, PTSD, bilateral hearing loss, peptic ulcer disease 
and obstructive sleep apnea, for accrued benefits purposes, 
is denied.

Entitlement to service connection for the cause of the 
veteran's death is granted.

Entitlement to eligibility for dependents' educational 
assistance pursuant to the provisions of 38 U.S.C.A Chapter 
35 is granted.



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


